Citation Nr: 1707774	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  08-34 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In that decision, the RO denied service connection for pes planus.

The Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge (VLJ) in July 2011. A transcript of the hearing is associated with the claims file.

The Board remanded the issue on appeal for additional development in September 2011 and October 2014. The directives having been substantially complied with for the stated issue, the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for plantar fasciitis has been raised by the record in the July 2011 hearing before the undersigned Veterans Law Judge and in the previous Board remands of September 2011 and October 2014, which under the law in effect at the time it was submitted constituted a valid informal claim for benefits. 38 C.F.R. § 3.155; 79 Fed. Reg. 57660 (Sept. 24, 2014) (eff. Mar. 24, 2015). However, the issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1. The evidence is in relative equipoise as to whether the Veteran's pre-service pes planus increased in severity during service. 

2. The evidence of record does not contain evidence which demonstrates that the Veteran's pes planus was clearly and unmistakably not aggravated during service.  

	
CONCLUSION OF LAW

Pre-existing pes planus was aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, in light of the fully favorable decision as to the issue herein, no further discussion of compliance with VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determinations, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. The VLJ clarified the issues, explained the concept of service connection and explored the possibility of outstanding evidence. The case was held open for 60 days so as to provide the Veteran an opportunity to cure any potential evidentiary defect. The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

Service Connection - Laws and Regulations

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 
38 U.S.C.A. § 1111.

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service. The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. 38 C.F.R. § 3.306(b). See also VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Additionally, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation. 38 C.F.R. § 3.306(b). This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded hardships of service. Id. 

Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
      
      Service Connection for Pes Planus - Analysis
      
The Veteran asserts that he is entitled to service connection for his pre-existing pes planus on the basis of aggravation. In statements and testimony adduced throughout the pendency of the claim, the Veteran has asserted that the physical demands of his active service resulted in a significant worsening of the manifestations of his bilateral pes planus during his period of active service, from February 1998 to February 2006, and continuing since his separation to the present day. See, e.g., July 2011 Board Hearing Transcript; November 2008 Statement in Support of Claim (VA Form 21-4138). 

Here, the evidence establishes that bilateral pes planus pre-existed the Veteran's period of military service. Specifically, on his January 1998 entrance examination, the examiner noted asymptomatic "moderate" bilateral pes planus. This exam indicated in its conclusion that the pes planus was not disqualifying and the Veteran would be fully capable of serving in a military environment. This record also noted the Veteran did not wear orthotics at the time. Furthermore, the Veteran was allowed to reenlist twice, indicating he continued to meet medical standards of military service. See January 1998 Report of Medical Examination. 

Accordingly, because bilateral pes planus was noted at the time of the Veteran's entry onto active duty in February 1998, he is not presumed to be in sound condition. See 38 U.S.C.A. §§ 1111, 1132. Accordingly, the Veteran cannot bring a claim for service connection for incurrence of bilateral pes planus (direct service connection), but he may bring a claim for service-connected aggravation of that disorder. Wagner, 370 F.3d 1089. Thus, the relevant inquiry is whether his condition increased in severity during his active service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). If the Veteran's pes planus is shown to have increased in severity during service, then clear and unmistakable evidence is required to rebut the presumption of aggravation.

Here, the evidence of record reflects an increase in severity of the Veteran's pre-existing bilateral pes planus during his period of active service from February 1998 to February 2006. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). In this regard, his service treatment records reflect complaints of and treatment for bilateral foot symptoms, especially in February 2000. On his initial sea cruise, the Veteran reported foot pain over a span of days, that it suddenly appeared, and that he recalled doing nothing out of the ordinary other than drills on the ship's flight deck. He reported that the pain intensified at night; the ship's examiner diagnosed foot strain. The remainder of the service treatment records (STR) are silent for new foot disorders. Beginning in 1999, however, the Veteran was also diagnosed with low back pain and treated continuously for the remainder of his active service with painkillers that would also provide pain relief for the Veteran's diagnosed foot pain.

Because his STRs establish an increase in severity of his pre-existing asymptomatic bilateral pes planus, clear and unmistakable evidence is required to rebut the presumption that his disability was aggravated by his active service. See 38 C.F.R. § 3.306(b) .

The Veteran's lay assertions indicate continuing pes planus, as do private treatment records. Jandreau, 492 F.3d 1372. The Veteran is capable of lay observation of flat feet (pes planus). Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (continuous post-service symptoms of painful feet; the Court hinted that pes planus is observable by a lay person).

During the Veteran's hearing before the undersigned Veterans Law Judge, he gave testimony under oath that he experienced significant foot pain over the duration of his active service, but after the February 2000 treatment, chose not to seek further treatment. The Veteran pointed out that he would see the corpsman about his feet but would be provided Motrin and returned to duty. The Veteran continued that he did not aggressively seek further care because he didn't want to be labeled as a "sick guy," i.e., a malingerer. He pointed out that he was required to wear specialized footwear such as his safety boots while on flight decks or his heavy firefighter boots while on such duty.

The Veteran received a VA contract examination after leaving active military service in January 2007, where the examining physician diagnosed bilateral flat feet. Radiology reports from that time confirmed that diagnosis. In this exam, the Veteran complained of continuing aching pain in the middle aspect of the plantar surface of both feet shortly after entering active service. The examiner noted the Veteran reported pain at the end of the day that was relieved by taking off his shoes and getting off his feet. This physician did not provide an opinion as to nexus of the foot pain.

However, the nexus between the current disability and the service aggravation may be shown by continuity of symptomatology from service to present. Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition is not one where a lay person's observations would be competent. Clyburn v. West, 12 Vet. App. 296 (1999). Additionally, lay evidence, to include the Veteran's own testimony, may be used. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In a January 2008 private treatment record, the Veteran complained of pain in his feet and received treatment including pain relievers and a referral to a podiatrist for orthotics for his shoes. In the February 2008 private podiatry consultation and treatment, the examiner, Dr. T., noted the Veteran complained of bilateral foot pain going back to 1996, and he now had symptomatology in the heel and radiating out to his toes. The examiner further noted the Veteran did have midfoot collapse with tenderness along the plantar fascia and along the porta pedis at the level of the medial ankle.

In November 2008, the Veteran in his Form 9 claim stated that while in service he took his physician's advice and self-medicated with over-the-counter pain relievers, used Dr. Scholl's footwear inserts, and "suffered through it." Also in November 2008, the previous podiatry examiner, Dr. T., provided an opinion that the Veteran's foot disabilities could have been aggravated with the heavy "boon-docker-type" boots worn on the flight deck, and that their continued wear would aggravate the already-observed symptoms he was experiencing then and at the time of this exam. The examiner continued, saying those boots provided poor support for the feet, and given the Veteran's foot type, it was highly probably those boots aggravated the Veteran's foot symptoms.

The Veteran saw another private medical provider, Dr. W., for his foot problems in January 2015. That examiner noted the Veteran's complaints of chronic foot pain in both feet over many years and diagnosed both pes planus and plantar fasciitis. This private examiner opined that these foot symptoms were a condition that can be aggravated by activities such as in the military, and that the daily grind of the military places stress on fascial tissue and thus the fibers never heal and pain continues.

The Veteran also received treatment through VA after his active service ended. In October 2008, the Veteran was diagnosed with flat feet and referred to a podiatrist. That examiner noted the Veteran's complaints of foot pain while walking and not walking, and prescribed arch supports. The Veteran returned to VA in April 2010 and complained the arch supports were ineffective, and a subsequent VA podiatry exam in May 2010 noted pain in both feet in the medial arch region and heels. Plantar fasciitis was also diagnosed at this time. The Veteran was provided with a night splint and orthotic inserts in addition to prescribed pain medication.

As noted above, the Board remanded the appeal in October 2014 to afford the Veteran's feet a VA examination with the specific request that the examiner offer an opinion as to "whether there was clear and unmistakable evidence that the Veteran's pre-existing pes planus was not permanently worsened beyond the natural progress of the disability."  In that request, the October 2000 in-service treatment for foot strain was specifically directed to the examiner's attention.  In February 2016, the Veteran received the requested compensation and pension exam from VA; both bilateral pes planus and plantar fasciitis were diagnosed. This examiner opined that the Veteran's current foot diagnoses did not have a basis in service, but the examiner apparently did not see the pre-service diagnosis of pes planus of the Veteran in the service treatment records nor his treatment while in service. In addition, this examiner made no mention of the periodic diagnoses of both bilateral pes planus and plantar fasciitis in multiple VA facilities going back to 2008, shortly after the Veteran's active service. The examiner opined that it was less likely as not that the Veteran's pes planus was aggravated while in service. However, as specifically noted in the Board's October 2014 remand directive, the legal standard required to refute the aggravation claim is whether there is clear and unmistakable evidence that the Veteran's preexisting pes planus was not permanently worsened beyond the natural progress of the disability. Because the examiner's opinion does not reach that higher standard, the benefit of the doubt resolves to the Veteran, given the relative equipoise of the rest of the evidence. 

In weighing the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is in favor of a finding of service connection for bilateral pes planus. VA has the burden of showing by clear and unmistakable evidence that the condition preexisted service. Here, objective and undisputed medical evidence exists that the condition existed at the time the Veteran entered active service. 


If the VA meets the burden of proving preexistence of the condition, then VA has the additional evidentiary burden of showing by clear and unmistakable evidence that the condition did not worsen during service or that the worsening was due to the natural progress of the condition. Here, VA cannot reach that evidentiary standard. There is medical evidence for the worsening of the Veteran's bilateral pes planus in his service treatment records. The lay evidence of record from the Veteran shows complaints of pain and weakness from his pes planus while in service, and those complaints continue to the present day. Those complaints were corroborated by both VA and private objective medical diagnoses and treatments, which have been consistent over time. While the VA medical examiner in February 2016 opined that the currently diagnosed pes planus did not have an origin in service, there is objective medical evidence that bilateral pes planus existed when the Veteran entered service and that it worsened during service, beyond natural progress of the condition. Lay evidence can be sufficient to show continuity of symptoms after service, as a foundation for a nexus opinion, or to link chronic in-service symptoms to the same diagnosed current disability, or as a substitute for a nexus. See Jandreau, 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court held that the burden is not on the claimant to show that the claimed disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not increase in severity or that any increase was due to the natural progress of the disease. Horn, 25 Vet. App. at 231-235; see also Wagner, 370 F.3d at 1096; 38 C.F.R. § 3.306(b). Given this onerous burden and resolving all reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral pes planus preexisted service and was permanently aggravated by service. As such, service connection is warranted. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.



ORDER

Service connection for bilateral pes planus is granted.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


